Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 9/8/2022, Applicant Request for Continuation Examination on 11/9/2022. Amended Claim 1, 3-5, 7, 9, 10, 12-14, 16, 18, and 19. 

Claims 1-5, 7, 9- 14, 16, and 18-20 are pending in this application and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered. 




	
Response to Amendment
Applicant's amendments to claims 1, 3-5, 7, 9, 10, 12-14, 16, 18, and 19 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to Claims 1, 3-5, 7, 9, 10, 12-14, 16, 18, and 19 are not sufficient to overcome the prior art rejections set forth in the previous action. 





Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “...in the features of Claim 1 cited above, a host platform uses keywords from an electronic communication to formulate a new task to be performed. Furthermore, the host platform identifies a priority of the task by executing a machine learning model on the attributes of the task. Traditionally, priority is determined based on time. In Claim 1, the priority is determined based on non-time attributes of the task that are input to the machine learning model. These steps are not conventional in the art since non-time attributes are difficult to use to identify priority. However, in the present application a computer processor (via a machine learning model) is configured to identify priority of a task based on non-time attributes of the task which the model is trained on. Moreover, the steps require a network connected host platform consuming data from one or more APIs of a software application and creating a to-do list that is output on a graphical user interface of the software application. Thus, Applicant contends that the inquiry into the abstraction of Applicant's claims should end at this first prong as Applicant's claims do not fall into any of the enumerated groupings and therefore cannot be abstract. ... a computer processor is able to determine a priority of a task with respect to other tasks using non-time attributes of the task. This is a novel improvement in the art of machine learning that requires a computer. Accordingly, Applicant notes that Applicant's claims impose meaningful, practical, and succinct operations that provide an unconventional solution to a problem of ordering tasks in an automated way. In particular, see Applicant's arguments presented above, which describe a concrete, practical solution to the problem. Thus, Applicant's numerous claim limitations would clearly integrate an alleged abstract idea into a practical application that reduces the amount of applications needed for reminders of tasks detected from multiple different media channels and that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant's claims allow for a real-world benefit through computing systems... submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception...” Examiner respectfully disagrees. 

Examiner notes, while Applicant’s amendments introduces new additional elements that furthers prosecution, the additional elements do not integrate the abstract idea into a practical application or a technical solution. 

Analyzing under Step 2A, Prong 1:
The limitations regarding, ...receive, via ..., an ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...detect a plurality of keywords from the ... message; determine a task to be performed and a plurality of non-time attributes of the task based on the plurality of keywords, execute the ... on the plurality of non-time attributes of the task to determine a priority of the task with respect to a plurality of other tasks, generate a to-do list which includes identifiers of the plurality of other tasks and the task arranged in an order within the to-do list based on the determined priority of the task with respect to the plurality of other tasks, and display the to-do list via a ..., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind with pen and paper to, …receive, via ..., an ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...detect a plurality of keywords from the ... message; determine a task to be performed and a plurality of non-time attributes of the task based on the plurality of keywords, execute the ... on the plurality of non-time attributes of the task to determine a priority of the task with respect to a plurality of other tasks, generate a to-do list which includes identifiers of the plurality of other tasks and the task arranged in an order within the to-do list based on the determined priority of the task with respect to the plurality of other tasks, and display the to-do list via a ...; therefore, the claims are directed to a mental process. 

The limitations regarding, …receive, via ..., an ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...detect a plurality of keywords from the ... message; determine a task to be performed and a plurality of non-time attributes of the task based on the plurality of keywords, execute the ... on the plurality of non-time attributes of the task to determine a priority of the task with respect to a plurality of other tasks, generate a to-do list which includes identifiers of the plurality of other tasks and the task arranged in an order within the to-do list based on the determined priority of the task with respect to the plurality of other tasks, and display the to-do list via a ..., under the broadest reasonable interpretation, may be interpreted as, human organizing, scheduling, prioritizing tasks for human from received human communications, which is managing personal behavior or relationships or interactions between people; therefore, the claims are directed to organizing human activities. 

Accordingly, the claims are directed to a mental process and organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10, 19: computing system, a memory configured to store a machine learning model, network interface configured to, one or more application programming interfaces (APIs) of a software application, electronic, system, systems, sending system and the one or more receiving systems, processor, machine learning model, user interface of the software application, non-transitory computer readable medium comprising instructions that when read by a processor cause the processor

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...to receive, ... message, ..., detect a first keyword..., display the to-do list...., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – to receive, ... message, ..., detect a first keyword..., data output –display the to-do list ....

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field, as required by the Berkheimer Memo, individually evinced by the applicant’s own disclosure in at least, [0031]  The keywords may include locations, times, dates, persons, places, items, goods, and the like. A machine learning algorithm may be trained over time based on historical tasks. Therefore, the algorithm can learn how to identify tasks based on historical emails, instant messages, etc.   [0045] FIG. 6 is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the application described herein. Regardless, the computing node 600 is capable of being implemented and/or performing any of the functionality set forth hereinabove. For example, the computing node 600 may be a network server of a larger enterprise network that connects multiple user workstations to the Internet, a private network, or the like [0046] In computing node 600 there is a computer system/server 602, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 602 include, but are not limited to, cloud computing platforms, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed computing environments that include any of the above systems or devices, and the like.  [0047] Computer system/server 602 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. [0048]   As shown in FIG. 6, computer system/server 602 in cloud computing node 600 is shown in the form of a general-purpose computing device. The components of computer system/server 602 may include, but are not limited to, one or more processors or processing units (processor) 604, a system memory 606, and a bus that couples various system components including the system memory 606 to the processor 604.  [0056]   One skilled in the art will appreciate that a "system" could be embodied as a personal computer, a server, a console, a personal digital assistant (PDA), a cell phone, a tablet computing device, a smartphone or any other suitable computing device, or combination of devices. Presenting the above-described functions as being performed by a "system" is not intended to limit the scope of the present application in any way but is intended to provide one example of many embodiments. Indeed, methods, systems and apparatuses disclosed herein may be implemented in localized and distributed forms consistent with computing technology.  [0058]   A module may also be at least partially implemented in software for execution by various types of processors. An identified unit of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions that may, for instance, be organized as an object, procedure, or function. Nevertheless, the executables of an identified module need not be physically located together but may comprise disparate instructions stored in different locations which, when joined logically together, comprise the module and achieve the stated purpose for the module. Further, modules may be stored on a computer-readable medium, which may be, for instance, a hard disk drive, flash device, random access memory (RAM), tape, or any other such medium used to store data. [0060]   It will be readily understood that the components of the application, as generally described and illustrated in the figures herein, may be arranged and designed in a wide variety of different configurations. Thus, the detailed description of the embodiments is not intended to limit the scope of the application as claimed but is merely representative of selected embodiments of the application. [0061] One having ordinary skill in the art will readily understand that the above may be practiced with steps in a different order, and/or with hardware elements in configurations that are different than those which are disclosed. Therefore, although the application has been described based upon these preferred embodiments, it would be apparent to those of skill in the art that certain modifications, variations, and alternative constructions would be apparent.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).
















Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejection necessitated by Applicant’s amendments. 
























Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 10 and 19) recite,
“A ... comprising: 
...that is trained to identify priority among tasks based on attributes of historical tasks;
a ... receive, via ..., an ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...; and 
a ... configured to 
detect a plurality of keywords from the ... message; 
determine a task to be performed and a plurality of non-time attributes of the task based on the plurality of keywords,
execute the ... on the plurality of non-time attributes of the task to determine a priority of the task with respect to a plurality of other tasks, 
generate a to-do list which includes identifiers of the plurality of other tasks and the task arranged in an order within the to-do list based on the determined priority of the task with respect to the plurality of other tasks, and 
display the to-do list via a ...”


Analyzing under Step 2A, Prong 1:
The limitations regarding, ...receive, via ..., an ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...detect a plurality of keywords from the ... message; determine a task to be performed and a plurality of non-time attributes of the task based on the plurality of keywords, execute the ... on the plurality of non-time attributes of the task to determine a priority of the task with respect to a plurality of other tasks, generate a to-do list which includes identifiers of the plurality of other tasks and the task arranged in an order within the to-do list based on the determined priority of the task with respect to the plurality of other tasks, and display the to-do list via a ..., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind with pen and paper to, …receive, via ..., an ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...detect a plurality of keywords from the ... message; determine a task to be performed and a plurality of non-time attributes of the task based on the plurality of keywords, execute the ... on the plurality of non-time attributes of the task to determine a priority of the task with respect to a plurality of other tasks, generate a to-do list which includes identifiers of the plurality of other tasks and the task arranged in an order within the to-do list based on the determined priority of the task with respect to the plurality of other tasks, and display the to-do list via a ...; therefore, the claims are directed to a mental process. 

The limitations regarding, …receive, via ..., an ... message between a sending ... and one or more receiving ... via one or more of a plurality of different media channels between the sending ... and the one or more receiving ...detect a plurality of keywords from the ... message; determine a task to be performed and a plurality of non-time attributes of the task based on the plurality of keywords, execute the ... on the plurality of non-time attributes of the task to determine a priority of the task with respect to a plurality of other tasks, generate a to-do list which includes identifiers of the plurality of other tasks and the task arranged in an order within the to-do list based on the determined priority of the task with respect to the plurality of other tasks, and display the to-do list via a ..., under the broadest reasonable interpretation, may be interpreted as, human organizing, scheduling, prioritizing tasks for human from received human communications, which is managing personal behavior or relationships or interactions between people; therefore, the claims are directed to organizing human activities. 

Accordingly, the claims are directed to a mental process and organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10, 19: computing system, a memory configured to store a machine learning model, network interface configured to, one or more application programming interfaces (APIs) of a software application, electronic, system, systems, sending system and the one or more receiving systems, processor, machine learning model, user interface of the software application, non-transitory computer readable medium comprising instructions that when read by a processor cause the processor

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...to receive, ... message, ..., detect a first keyword..., display the to-do list...., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – to receive, ... message, ..., detect a first keyword..., data output –display the to-do list ....

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field, as required by the Berkheimer Memo, individually evinced by the applicant’s own disclosure in at least, [0031]  The keywords may include locations, times, dates, persons, places, items, goods, and the like. A machine learning algorithm may be trained over time based on historical tasks. Therefore, the algorithm can learn how to identify tasks based on historical emails, instant messages, etc.   [0045] FIG. 6 is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the application described herein. Regardless, the computing node 600 is capable of being implemented and/or performing any of the functionality set forth hereinabove. For example, the computing node 600 may be a network server of a larger enterprise network that connects multiple user workstations to the Internet, a private network, or the like [0046] In computing node 600 there is a computer system/server 602, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 602 include, but are not limited to, cloud computing platforms, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed computing environments that include any of the above systems or devices, and the like.  [0047] Computer system/server 602 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. [0048]   As shown in FIG. 6, computer system/server 602 in cloud computing node 600 is shown in the form of a general-purpose computing device. The components of computer system/server 602 may include, but are not limited to, one or more processors or processing units (processor) 604, a system memory 606, and a bus that couples various system components including the system memory 606 to the processor 604.  [0056]   One skilled in the art will appreciate that a "system" could be embodied as a personal computer, a server, a console, a personal digital assistant (PDA), a cell phone, a tablet computing device, a smartphone or any other suitable computing device, or combination of devices. Presenting the above-described functions as being performed by a "system" is not intended to limit the scope of the present application in any way but is intended to provide one example of many embodiments. Indeed, methods, systems and apparatuses disclosed herein may be implemented in localized and distributed forms consistent with computing technology.  [0058]   A module may also be at least partially implemented in software for execution by various types of processors. An identified unit of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions that may, for instance, be organized as an object, procedure, or function. Nevertheless, the executables of an identified module need not be physically located together but may comprise disparate instructions stored in different locations which, when joined logically together, comprise the module and achieve the stated purpose for the module. Further, modules may be stored on a computer-readable medium, which may be, for instance, a hard disk drive, flash device, random access memory (RAM), tape, or any other such medium used to store data. [0060]   It will be readily understood that the components of the application, as generally described and illustrated in the figures herein, may be arranged and designed in a wide variety of different configurations. Thus, the detailed description of the embodiments is not intended to limit the scope of the application as claimed but is merely representative of selected embodiments of the application. [0061] One having ordinary skill in the art will readily understand that the above may be practiced with steps in a different order, and/or with hardware elements in configurations that are different than those which are disclosed. Therefore, although the application has been described based upon these preferred embodiments, it would be apparent to those of skill in the art that certain modifications, variations, and alternative constructions would be apparent.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-5, 7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.







Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20120278388A1 to Kleinbart et al., (hereinafter referred to as “Kleinbart”).
As per Claim 1, Kleinbart teaches: (Currently amended) A computing system comprising: 
a memory configured to store a machine learning model that is trained to identify priority among tasks based on attributes of historical tasks; (in at least [0069][0074] processor 102 advantageously may operate as a “learning system.” For example, ranking values are periodically updated as a function of information processor 102 employing one or more algorithms. For example, a parent may consider a child, spouse or business partner as a highest priority, and consider a friend as the second highest priority. Information processor 102 may be programmed and configured to determine such prioritized relationships automatically and initially, or may learn such priorities over time. [0089] This to-do list may either require the allocation of available currency by the user or a suggested allocation amount (subject to all other competing tasks under this user) may be suggested, based on learning. The learning algorithm takes into account a user's prior behavior as well as performance feedback from the global system.)
a network interface configured to receive, via one or more application programming interfaces (APIs) of a software application, an electronic message between a sending system and one or more receiving systems via one or more of a plurality of different media channels between the sending system and the one or more receiving systems; and (in at least [0072] historical and substantially real-time data-events may be imported, accessed or otherwise obtained from one or more sources and protocols, such as IMAP, POP3, XMPP, SMS (Including History), MMS, Internet (e.g., Web) or Desktop-based Video Calls, Cellular Calling Data-Events, Document Storage, Landline Audio, Productivity Suites, and Social Networking Data-Events, etc. through an Application-Programming Interface (API). Moreover, data-events may be obtained through one or more suitable hardware devices, such as to provide prompt and current access to Internet or desktop based communication and collaboration data-events, including from legacy services and sources. Such data-events may be provided and/or maintained in a client-side environment and/or a server-side environment. [0090] multiple or various APIs for conjunctive access/use and coordination of optimized tasks are integrated in a to-list. For example, information that may be available from the service via an API is used by information processor 102 in developing and/or maintaining a to-do list.)
a processor configured to 
detect a plurality of keywords from the electronic message; (in at least [0053] Semantic analysis may function as an accessory to the speech-to-text translation by identifying keywords that trigger one or more operations. For example, by mentioning the word “reservation or “restaurant”, a reservation system API (OpenTable, for example) may automatically open in which the Coordinator (as described herein) automates scheduling, including by recognizing dates/times. )
determine a task to be performed and a plurality of non-time attributes of the task based on the plurality of keywords, (in at least [0163] FIGS. 9A-9H are flowcharts that, when combined, illustrate example steps associated with an optimization algorithm in accordance with an embodiment. The steps associated with the example flowcharts 9A-9H provide a user with a prioritized list of tasks to be completed. Factors contribute to a “Factor Culmination” that represents the respective parameters, and which are provided respective ‘X’ values. The determined value of a task is then measured against other tasks associated with a user, to generate prioritization by which the To-Do List may be presented in a format akin to an ‘Order of Operations’.)
execute the machine learning model on the plurality of non-time attributes of the task to determine a priority of the task with respect to a plurality of other tasks, (in at least [0163] FIGS. 9A-9H are flowcharts that, when combined, illustrate example steps associated with an optimization algorithm in accordance with an embodiment. The steps associated with the example flowcharts 9A-9H provide a user with a prioritized list of tasks to be completed. Factors contribute to a “Factor Culmination” that represents the respective parameters, and which are provided respective ‘X’ values. The determined value of a task is then measured against other tasks associated with a user, to generate prioritization by which the To-Do List may be presented in a format akin to an ‘Order of Operations’.)
generate a to-do list which includes identifiers of the plurality of other tasks and the task arranged in an order within the to-do list based on the determined priority of the task with respect to the plurality of other tasks, and (in at least [0163] FIGS. 9A-9H are flowcharts that, when combined, illustrate example steps associated with an optimization algorithm in accordance with an embodiment. The steps associated with the example flowcharts 9A-9H provide a user with a prioritized list of tasks to be completed. Factors contribute to a “Factor Culmination” that represents the respective parameters, and which are provided respective ‘X’ values. The determined value of a task is then measured against other tasks associated with a user, to generate prioritization by which the To-Do List may be presented in a format akin to an ‘Order of Operations’. [0164]  FIGS. 9A-9H, ‘1-7 x’ represent the order of priority for the seven Parameters: Where, How, Why, For What, What, Who, and When. These factors are listed in accordance with each Factor Culmination being prioritized in ascending order, in which the first factor listed (from top to bottom) is the factor of the greatest value within the respective parameter.)
display the to-do list via a user interface of the software application.  (in at least [0012] FIG. 3 shows an example display that includes features provided in accordance with an example embodiment [0013] FIG. 4 illustrates another example display that includes features provided in accordance with an example embodiment; [0070] Within these sender-centric threaded conversations are subjects in existing emails, which become topics that users can convert to tasks, and which are then supported by the respective databases (tool) that allow the user to complete each task. Moreover, one or more tools are preferably provided for attachment(s) that require task-actions. For example, see FIG. 5.)

As per Claim 2, Kleinbart teaches:  (Previously presented) The computing system of claim 1, 
wherein the plurality of different media channels include at least email communications, instant message communications, and telephone communications. (in at least [0070]  the present application includes importing data-events from internet mail protocol (email), and when a user gives permission to access his/her existing email server (service), all communication is sorted, for example, according to the sender and relevancy (date). Within these sender-centric threaded conversations are subjects in existing emails, which become topics that users can convert to tasks, and which are then supported by the respective databases (tool) that allow the user to complete each task.)

As per Claim 3, Kleinbart teaches:  (Currently amended) The computing system of claim 1, wherein the processor is configured to 
determine the task from the electronic message based on one or more user- input keywords included in a body of the electronic message.  (in at least [0070] The present application may import data from existing services, so the users can begin improving productivity efficiency at the onset of their use of the application. Unlike known data importing applications, the present application includes importing data-events from internet mail protocol (email), and when a user gives permission to access his/her existing email server (service), all communication is sorted, for example, according to the sender and relevancy (date). Within these sender-centric threaded conversations are subjects in existing emails, which become topics that users can convert to tasks, and which are then supported by the respective databases (tool) that allow the user to complete each task. Moreover, one or more tools are preferably provided for attachment(s) that require task-actions. For example, see FIG. 5.  [0100] Series of tasks may be determined from recurring data-events from legacy services that may be received through communication and/or semantic analysis of keywords that promote task-generation. [0109] Conversations, which may include e-mail exchanges, TWITTER direct messages, voice conversations, audio messages, video conferences, or the like may be categorized as either (a) social (which require no task-action on the part of participants) or (b) task oriented. The latter category will cause identified tasks to be generated and placed into the to-do list. Task-generations may be done automatically, through API application of text-to-semantic interpreter, and integrated into the to-do list, or through audio-to-text-to-semantic interpreter, and integrated into the task list. The audio-to-text may be used for phone conversations, voice mails, the audio component of videoconferences or conversations, or other forms of audio communications.)

As per Claim 4, Kleinbart teaches: (Currently amended) The computing system of claim 1, wherein the processor is further configured to 
determine the task based on one or more user-spoken keywords vocalized during a telephone call via one or more of the plurality of different media channels.  (in at least [0053] speech-to-text translation is provided for calls that are made or received by a user's telephone (e.g., cellular phone or smartphone, or landline). In one embodiment, the provider of the teachings herein supplies telephone hardware to users. In addition, speech-to-text translation may be provided for voicemail. Additionally, speech-to-text translation may be provided for IP videoconferencing, in-network VoIP calls, and voicemail left on users' personal phone numbers on their mobile devices. In an embodiment, task-specific, or conversation-specific vocabulary may be added by user(s) to improve speech-to-text translations. Semantic analysis may function as an accessory to the speech-to-text translation by identifying keywords that trigger one or more operations. For example, by mentioning the word “reservation or “restaurant”, a reservation system API (OpenTable, for example) may automatically open in which the Coordinator (as described herein) automates scheduling, including by recognizing dates/times. This may occur through semantic analysis interpretation of speech-to-text translation, or text-based messages, with which the Coordinator will recommend optimal dates/times according to common available time-slots that may also be similar or equivalent to any dates/times)

As per Claim 5, Kleinbart teaches: (Currently amended) The computing system of claim 1, wherein the processor is further configured to 
determine a task for both the sending system and a receiving system from among the one or more receiving systems based on a keyword within content of a communication between the sending system and the receiving system.  (in at least [0100] Series of tasks may be determined from recurring data-events from legacy services that may be received through communication and/or semantic analysis of keywords that promote task-generation. [0101] Within a user's account, for example, common keywords in task-actions produced by the user are semantically recognized and cross-compared with content and/or data-events from other, potentially more reliable, web data-event sources that offer an API for access thereto.)

As per Claim 7, Kleinbart teaches: (Currently amended) The computing system of claim 1, wherein the processor is further configured to 
auto-suggest an action to address the task via the user interface based on previously stored communications.  (in at least [0119] comparing individual task schedules with location-based time data-events in order to determine and recommend to the user the optimal moment for task-action for a particular task.)


As per Claim 9, Kleinbart teaches:  (Currently amended) The computing system of claim 1, 
wherein the one or more non-time attributes include one or more of an effort associated with the task, a level of experience associated with the task, and a type of the task.  (in at least [0098] a task and/or task-group may include a template representing an order of operations for achieving an objective and that is cataloged in a heuristic database. For example, the database may include a collection of user-generated tasks and/or task-groups. The data may be compared and contrasted with similar tasks and their effectiveness (measuring, for example, the time-spent, steps taken, and/or quantity of content produced), which may eventually provide a task catalogue of task templates. In an embodiment, task templates may be organization-specific or available for all users. Alternatively, task templates may offer additional or alternate options. Preferably, task templates are alterable for customization purposes. [0138] An administrator or manager may set organization-based tasks manually, or may manually override a subordinate's organization-based to-do list, and importing data-events from services may also create Tasks. Optimization of time may occur by determining how many tasks are held up by not completing a task at hand, in the pursuit of an end goal. [0164]  FIGS. 9A-9H, ‘1-7 x’ represent the order of priority for the seven Parameters: Where, How, Why, For What, What, Who, and When. These factors are listed in accordance with each Factor Culmination being prioritized in ascending order, in which the first factor listed (from top to bottom) is the factor of the greatest value within the respective parameter.)


As per Claim 10-14, 16, 18 and 19-20, for A method (see at least Kleinbart  [0018]) and A non-transitory computer readable medium (see at least Kleinbart  [0043]), respectively, substantially recite the subject matter of Claim 1-5, 7, 9 and are rejected based on the same reasoning and rationale.
Conclusion
Relevant prior art not relied upon:

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623